TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00041-CR







Lorenzo Medrano, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT


NO. 0944998, HONORABLE LARY FULLER, JUDGE PRESIDING







PER CURIAM


	A jury found appellant guilty on both counts of a two-count indictment accusing him of
aggravated sexual assault and indecency with a child.  The district court assessed punishment for each count
at imprisonment for five years.

	Appellant's court-appointed attorney filed a brief in which he concludes that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Currie v.
State, 516 S.W.2d 684 (Tex. Crim. App. 1974); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  A copy of counsel's brief was delivered to appellant, and appellant was advised of his right to
examine the appellate record and to file a pro se brief.  No pro se brief has been filed.

	We have reviewed the record and counsel's brief and agree that the appeal is frivolous and
without merit.  Further, we find nothing in the record that might arguably support the appeal.

	The judgment of conviction is affirmed.


Before Chief Justice Carroll, Justices Kidd and B. A. Smith

Affirmed

Filed:   October 2, 1996

Do Not Publish